United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1915
Issued: September 16, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 19, 2013 appellant, through counsel, filed a timely appeal from a
July 25, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an emotional
condition in the performance of his federal duties on June 22, 2010.
FACTUAL HISTORY
This case was previously before the Board. By decision dated September 13, 2012, the
Board affirmed a May 13, 2011 OWCP decision, as modified, finding that appellant failed to
establish that he sustained an emotional condition causally related to factors of his federal
1

5 U.S.C. § 8101 et seq.

employment.2 The findings of fact and conclusions of law from the prior decision and order are
hereby incorporated by reference.
By letter dated April 22, 2013, appellant through counsel, requested reconsideration by
OWCP. Counsel argued that appellant was engaged in a representative function during his
attendance at the National Association of Postal Supervisors (NAPS)3 Branch 164 meeting and
thus was in the performance of duty when he was assaulted by Rudy Marinacci, a coworker. He
referenced a March 7, 2013 statement from Jeff Goldman, President of NAPS Branch 164, as
evidence that appellant was engaged in a representative function. Counsel noted appellant’s
specific activities during the meeting which included sharing information from postal service
headquarters and the measures the postal service must take to reduce expenses and increase
productivity. He further argued that appellant was engaged in a representative function because
he was serving the mutual benefit of both employees of the postal service, as well as the postal
service itself. Counsel stated that the objective of the association is to create a mutual benefit
between the employing establishment and its employees and thus, establishes that appellant was
in the performance of duty at the time of the June 22, 2010 assault.
In support of the arguments made, appellant submitted Mr. Goldman’s March 7, 2013
statement, which referred to sections from the NAPS Branch 164 Constitution and bylaws.
Article II of the constitution stated that, “The objects of this [a]ssociation shall be to cooperate
with the [p]ostal [s]ervice to improve the [p]ostal [s]ervice and the welfare of its employees; to
raise the standard of efficiency in the [p]ostal [s]ervice; to assist in establishing uniform and
equitable salary rates; uniform and economical business methods; [and] widen the field of
opportunity for worthy employees who make the business of the [p]ostal [s]ervice their life
work.”
Mr. Goldman stated that appellant served on the Branch’s executive board with him as
the vice-president of customer service in 2010. In May 2010, appellant and the executive vice
president accompanied Mr. Goldman to an NAPS state convention. Information was brought
forth from postal service headquarters and discussion topics included the financial stability of the
postal service, reduction in expenses and increased productivity. The state convention stressed
the importance of the employing establishment and NAPS working together to find ways to
improve the efficiency of the postal service and address coming changes.
Mr. Goldman explained that at the June 22, 2010 NAPS Branch meeting, appellant and
the other executive board members were to report to membership what had transpired at the state
convention. Appellant informed branch membership of information he received at the state
convention concerning financial difficulties and what each supervisor could do to ease this
burden. He stressed the importance of filling out reports correctly and shared what was expected
of supervisors. Supervisors were asked to pass this information on to their peers and employees
as a reduction-in-force was expected to transpire. Appellant and the other executive board
members then responded to questions and concerns from the membership.
2

Docket No. 11-1608 (issued September 13, 2012).

3

NAPS is a management association which is composed of managers, supervisors and postmasters working for
all supervisory personnel in the U.S. Postal Service. Membership is voluntary.

2

By letter dated June 20, 2013, the employing establishment controverted the claim. It
stated that the June 22, 2010 altercation between appellant and Mr. Marinacci occurred at
6:30 p.m. outside of a Veterans of Foreign Wars parking lot. The altercation did not occur at or
during the NAPS Branch meeting, which was scheduled to start one-hour later at 7:30 p.m. The
employing establishment further stated that appellant was not on official time when the
altercation occurred. It noted that NAPS is an employee organization whose meetings are held
off postal premises and membership is strictly voluntary. The employing establishment has no
control over NAPS Branch meetings and does not sponsor them. It further noted that appellant
was harassing Mr. Marinacci on June 16, 2010 and failed to follow proper protocol procedures
before entering another facility to perform his NAPS duties. The employing establishment
provided witness statements previously of record in support of the arguments made.
By letter dated July 18, 2013, appellant, through counsel, responded to the employing
establishment’s June 20, 2013 letter. Counsel argued that, though the NAPS Branch meeting
may have started at 7:30 p.m. on June 22, 2010, it was scheduled to begin at 7:00 p.m. As an
officer, appellant was required to attend the meeting 30 minutes early at 6:30 p.m. Counsel
further argued that it was irrelevant that appellant was not on official time as attendance at the
branch meeting pertained to the mutual benefit of NAPS members and the postal service.
Appellant provided a May 4, 2011 “letter of decision” from the employing establishment
which gave Mr. Marinacci a letter of warning as a result of the June 22, 2010 incident. The
employing establishment noted that as a manager, Mr. Marinacci was held to a higher standard
and was required to act in a professional manner both on and off duty.
By decision dated July 25, 2013, OWCP denied modification finding that the evidence of
record failed to establish that appellant suffered an emotional condition in the performance of
duty. It noted that the evidence did not establish the specific benefits derived by the employing
establishment.
LEGAL PRECEDENT
Where the disability results from an emotional reaction to regular or specially assigned
work duties or a requirement imposed by the employment, the disability comes within the
coverage of FECA.4
In providing for a compensation program for federal employees, Congress did not
contemplate an insurance program against any and every injury, illness or mishap that might
befall an employee contemporaneous or coincidental with his or her employment. Liability does
not attach merely upon the existence of an employee-employer relation. Instead, Congress
provided for the payment of compensation for disability or death of an employee resulting from
personal injury sustained while in the performance of duty.5 The phrase while in the
performance of duty has been interpreted by the Board to be the equivalent of the commonly
found prerequisite in workers’ compensation law of arising out of and in the course of
4

Lillian Cutler, 28 ECAB 125 (1976).

5

See 5 U.S.C. § 8102(a).

3

employment. “Arising in the course of employment” relates to the elements of time, place and
work activity”6
In the compensation field, to occur in the course of employment, in general, an injury
must occur: (1) at a time when the employee may reasonably be said to be engaged in his or her
master’s business; (2) at a place where he or she may reasonably be expected to be in connection
with the employment; and (3) while he or she was reasonably fulfilling the duties of his or her
employment or engaged in doing something incidental thereto.7 An employee seeking benefits
under FECA8 has the burden of proof to establish by reliable, probative and substantial evidence
the essential elements of his case.9
ANALYSIS
In the prior decision, the Board found that appellant failed to establish that his
June 15 and 16, 2010 interactions with Mr. Marinacci rose to the level of a verbal altercation or
harassment which would be covered as a compensable factor of employment.10 The Board also
found that, while he established that he was assaulted in a parking lot by Mr. Marinacci on
June 22, 2010 prior to an NAPS Branch meeting, he had not established that he was in the
performance of duty at the time of his assault on June 22, 2010. It was from this finding that
appellant requested further reconsideration before OWCP. By decision dated July 25, 2013,
OWCP denied modification.
The Board affirms OWCP’s finding that appellant failed to meet his burden of proof to
establish an employment-related emotional condition in the performance of duty on
June 22, 2010.
Appellant’s injury did not occur at a place where one could reasonably expect him to be
in connection with his employment. At the time of injury, he was off duty and on his way to an
NAPS Branch meeting. Appellant had a fixed place of work: Whitestone Post Office. The
injury took place off the premises of the employing establishment, in the Veterans of Foreign
Wars parking lot. The employing establishment explained that it did not own, lease, maintain or
control the parking lot where the incident occurred.11 The NAPS Branch meeting was not held
by the employing establishment, nor did it require attendance by its employees. The Board finds
6

Eugene G. Chin, 39 ECAB 598 (1988); Clayton Varner, 37 ECAB 248 (1985); Thelma B. Barenkamp
(Joseph L. Barenkamp), 5 ECAB 228 (1952).
7

See Vincent A. Rosenquist, 54 ECAB 166, 168 (2002); James E. Chadden, Sr., 40 ECAB 312 (1988).

8

5 U.S.C. §§ 8101-8193.

9

John S. Steber, 5 ECAB 93 (1952).

10

With respect to the Board’s findings regarding these claimed employment factors, it is noted that in the absence
of further review by OWCP on an issue addressed by a Board decision, the subject matter reviewed is res judicata
and is not subject to further consideration by the Board. 5 U.S.C. § 8128; Clinton E. Anthony, Jr., 49 ECAB
476 (1998).
11

C.B., Docket No. 12-1849 (issued January 13, 2014).

4

that the evidence is insufficient to establish that the Veterans of Foreign Wars parking lot should
be considered part of the premises of the employing establishment as it was not within its
control.12
Moreover, appellant’s injury did not occur at a time when one could reasonably say he
was engaged in the employing establishment business. As a customer service supervisor, he had
fixed hours of work. On June 22, 2010 appellant was off the clock when he was assaulted by
Mr. Marinacci. He was not in duty status and the employing establishment had not granted him
official time to attend the NAPS Branch meeting; attendance at the meeting was voluntary and
not a requirement of his employment.13 The record establishes that appellant was not in duty
status nor granted official time by the employing establishment to attend the meeting.14
Time and place are the two overt physical indicia of the term “in the course of
employment.”15 Both these elements of work connection are missing from appellant’s case. As
explained in the Lason treatise on workers’ compensation law, this places a heavy burden on the
third element of course of employment:
When seeking for a link by which to connect an activity with the employment,
one has gone a long way as soon as one has placed the activity physically in
contact with the employment environment and even further when one has
associated the time of the activity somehow with the employment. This done, the
exact nature and purpose of the activity itself does not have to bear the whole load
of establishing work connection and consequently the employment-connection of
that nature and purpose does not have to be as conspicuous as it otherwise might.
Conversely, if the [activity] takes place on some distant vacant lot, several hours
after the day’s work has ceased, some independently convincing association with
the employment must be built up to overcome the initial presumption of
disassociation with the employment established by the time and place factors.16
Based on the evidence, appellant’s injury did not occur while he was reasonably fulfilling
the duties of his employment or engaged in doing something incidental thereto.17 He was off
duty. Appellant was attending the NAPS Branch meeting for personal reasons when
Mr. Marinacci assaulted him in the parking lot. He has not been instructed by the employing
establishment to attend this meeting or to speak with membership.18 Mr. Goldman’s statements
12

Michael Hazzard, Docket 05-1514 (issued November 4, 2005).

13

Paula G. Johnson, 53 ECAB 722 (2002); see also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Performance of Duty, Chapter 2.804.16(c) (March 1994).
14

Bernard Redmond, 45 ECAB 298 (1993).

15

Arthur Larson & Lex K. Larson, The Law of Workers’ Compensation § 22.04.

16

Id. at § 22.03(1).

17

S.B., Docket No. 06-978 (issued March 5, 2007).

18

C.f., Kelly Y. Simpson, Docket No. 04-1809 (issued October 26, 2005).

5

do not establish that appellant was fulfilling the duties of his employment by attending the
meeting. To be compensable the nature and purpose of the activity when appellant was injured
must conspicuously and convincingly establish a work connection.19
Appellant was off duty, off postal premises and not required to attend the NAPS Branch
meeting. The record does not support that his attendance at the meeting, half an hour before the
start of the meeting, furthered his master’s business or provided a substantial benefit to the
employing establishment.20
On appeal, counsel argues that appellant was engaged in a representational function when
attending the June 22, 2010 NAPS Branch meeting which was for the mutual benefit of the
employer and employee. The Board notes that NAPS is a management association and not a
union as noted by counsel, and by the Board’s in its prior decision.21 Appellant has failed to
present the necessary evidence to establish that he was in the course of employment when the
incident occurred. Thus, as he has failed to submit sufficient probative evidence to establish a
compensable factor of employment, the Board finds that he failed to establish an emotional
condition in the performance of duty.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an emotional
condition causally related to factors of his federal employment as a customer service supervisor.

19

Supra note 17.

20

M.L., Docket No.07-1620 (issued December 17, 2007).

21

Supra note 2. Compare Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter
2.804.16 (July 1997).

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated July 25, 2013 is affirmed.
Issued: September 16, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

